                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                      Case No. 16-cr-00047-EJD-1
                                                       Plaintiff,
                                   9                                                      ORDER DENYING MOTIONS FOR
                                                 v.                                       JUDGMENT OF ACQUITTAL AND
                                  10                                                      FOR A NEW TRIAL
                                         JONATHAN CHANG,
                                  11                                                      Re: Dkt. Nos. 224, 225
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendant Jonathan Chang’s two post-trial motions: his Motion for

                                  14   Judgment of Acquittal pursuant to Federal Rule of Criminal Procedure 29, Dkt. No. 224, and his

                                  15   Motion for a New Trial pursuant to Federal Rule of Criminal Procedure 33, Dkt. No. 225. This

                                  16   Order follows full briefing and oral argument, which was heard on August 3, 2020. For the

                                  17   reasons below, the Court will DENY both motions.

                                  18     I.   BACKGROUND
                                  19          Defendant Jonathan Chang and his wife and codefendant, Grace Chang, were charged with

                                  20   one count of conspiracy to commit wire fraud (Count 1); four counts of wire fraud (Counts 2-5);

                                  21   one count of conspiracy to commit money laundering (Count 6); and three counts of money

                                  22   laundering (Counts 7-9). Dkt. No. 1 (Indictment). The Indictment charged Mr. and Mrs. Chang

                                  23   with engaging in a scheme through which they fraudulently obtained money, short-term loans, and

                                  24   real property from the church Home of Christ 4 (“HOC4”) and from church donor Cher Wang. Id.

                                  25   ¶¶ 9-22. Mr. and Mrs. Chang were longtime members of HOC4; Mr. Chang was also part of the

                                  26   church leadership during periods of the scheme to defraud. Dkt. No. 237-1 (Tr. at 1339-40). The

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       1
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 2 of 30




                                   1   Indictment alleges, among other things, that Defendant falsely represented to Cher Wang that two

                                   2   organizations he established and controlled—Home of Christ Associates, LLC and Home of Christ

                                   3   Associates, Inc., (collectively, “HOCA”)—were affiliated with HOC4 in order to obtain donations

                                   4   that were intended for HOC4. Indictment ¶ 10. Defendant is further alleged to have fraudulently

                                   5   induced HOC4 to transfer funds from its financial account to HOCA’s account and to sell its

                                   6   church facility to HOCA. Id. ¶¶ 19-20. The scheme allegedly spanned September 2004 to

                                   7   January 2016 and resulted in a loss of approximately $7.4 million by Cher Wang and HOC4. Id.

                                   8   ¶¶ 9, 22.

                                   9           This Court conducted a 13-day jury trial in August and September 2019, at the conclusion

                                  10   of which the jury found Jonathan Chang guilty of four counts of wire fraud (Counts 2-5) and three

                                  11   counts of money laundering (Counts 7-9). See Dkt. Nos. 199 (minute entry), 200 (verdict form).

                                  12   However, the jury did not reach a unanimous decision as to whether Jonathan Chang committed
Northern District of California
 United States District Court




                                  13   Counts 1 and 6 or as to whether Grace Chang committed any of the nine counts; accordingly, the

                                  14   Court declared a mistrial as to those counts. See Dkt. Nos. 199, 200. The Government

                                  15   subsequently dismissed without prejudice all the charges that resulted in a mistrial. Dkt. No. 221.

                                  16          On February 10, 2020, Defendant Jonathan Chang filed both his Motion for a Judgment of

                                  17   Acquittal pursuant to Federal Rule of Criminal Procedure 29, Dkt. No. 224 (“Rule 29 Mot.”), and

                                  18   his Motion for a New Trial pursuant to Federal Rule of Criminal Procedure 33, Dkt. No. 225

                                  19   (“Rule 33 Mot.”). The Motion for Judgment of Acquittal was originally timely made at trial, see

                                  20   Dkt. No. 204 (8/27/29 Tr. at 88); it challenges the sufficiency of the evidence to support Mr.

                                  21   Chang’s wire fraud and money laundering charges. The Motion for a New Trial reiterates

                                  22   Defendant’s challenge to the sufficiency of the evidence. It is also brought on the additional

                                  23   grounds that the Court committed evidentiary errors in admitting the testimony of the Government

                                  24   expert and certain exhibits seized under the search warrant; that there was a material variance

                                  25   between the Indictment and the proof at trial; and that the Government discussed in its closing

                                  26   argument certain facts not introduced at trial. The Government opposed both motions on March 4,

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       2
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 3 of 30




                                   1   2020, see Dkt. No. 237 (“Opp. re Rule 29 Mot.”), Dkt. No. 238 (“Opp. re Rule 33 Mot.”), and

                                   2   Defendant replied on March 11, 2020, see Dkt. No. 242 (“Reply re Rule 29 Mot.”), Dkt. No. 243

                                   3   (“Reply re Rule 33 Mot.”).

                                   4          In addition, on March 31, 2020, Defendant filed a supplemental brief in support of his

                                   5   Motion for a New Trial. Dkt. No. 246 (“Def. Supp. Br.”). There, Defendant seeks a new trial on

                                   6   the additional ground that, pursuant to the Ninth Circuit’s March 20, 2020 decision in United

                                   7   States v. Miller, 953 F.3d 1095 (9th Cir. 2020), the Court improperly instructed the jury on the

                                   8   intent to defraud element of wire fraud. The Government responded in a supplemental opposition

                                   9   brief filed May 1, 2020, arguing that the instructional error was harmless. Dkt. No. 252 (“Gov’t

                                  10   Supp. Br.”).

                                  11          Both motions were heard via Zoom hearing on August 3, 2020, Dkt. No. 258, and are now

                                  12   ripe for the Court’s decision.
Northern District of California
 United States District Court




                                  13    II.   MOTION FOR JUDGMENT OF ACQUITTAL
                                  14          Rule 29 provides that a court “may set aside the verdict and enter an acquittal” if “the

                                  15   evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a), (c). However, “[t]he

                                  16   hurdle to overturn a jury’s conviction based on a sufficiency of the evidence challenge is high.”

                                  17   United States v. Rocha, 598 F.3d 1144, 1153 (9th Cir. 2010). The verdict must stand if, “after

                                  18   viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

                                  19   have found the essential elements of the crime beyond a reasonable doubt.” United States v.

                                  20   Niebla-Torres, 847 F.3d 1049, 1054 (internal quotation marks and citations omitted). The Court is

                                  21   mindful that, under this standard, “it is not the district court’s function to determine witness

                                  22   credibility” or otherwise substitute its view of the evidence for the jury’s. United States v.

                                  23   Alarcon-Simi, 300 F.3d 1172, 1176 (9th Cir. 2002). Instead, all “conflicting evidence is to be

                                  24   resolved in favor of the jury verdict.” United States v. Corona-Verbera, 509 F.3d 1105, 1117 (9th

                                  25   Cir. 2007). Stated differently, “the government does not need to rebut all reasonable

                                  26   interpretations of the evidence that would establish the defendant’s innocence, or ‘rule out every

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       3
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 4 of 30




                                   1   hypothesis except that of guilt beyond a reasonable doubt.’” United States v. Nevils, 598 F.3d

                                   2   1158, 1164 (9th Cir. 2010) (quoting Jackson v. Virginia, 443 U.S. 307, 326 (1979)).

                                   3          As noted above, Defendant Jonathan Chang moves for a judgment of acquittal under

                                   4   Federal Rule of Criminal Procedure 29 as to all seven counts of which he was convicted on the

                                   5   ground that no reasonable juror could have found guilt beyond a reasonable doubt based on the

                                   6   Government’s evidence at trial. The Court first addresses Defendant’s arguments as to the wire

                                   7   fraud charges (Counts 2-5) and then turns to the money laundering charges (Counts 7-9).

                                   8          A.    Wire Fraud Counts
                                   9          Counts 2-5 of the Indictment charged that Defendant Chang committed wire fraud, in

                                  10   violation of 18 U.S.C. § 1343. To convict a defendant of wire fraud, the jury must find beyond a

                                  11   reasonable doubt: “(1) the existence of a scheme to defraud; (2) the use of wire, radio, or

                                  12   television to further the scheme; and (3) a specific intent to defraud.” United States v. Jinian, 725
Northern District of California
 United States District Court




                                  13   F.3d 954, 960 (9th Cir. 2013). A scheme to defraud is a scheme or plan “for obtaining money or

                                  14   property by means of false or fraudulent pretenses, representations, or promises.” 18 U.S.C.

                                  15   § 1343; see United States v. Miller, 953 F.3d 1095, 1103 (9th Cir. 2020); see also Shaw v. United

                                  16   States, 137 S. Ct. 462, 469 (2016). “In order to prove a ‘scheme to defraud,’ the jury must find

                                  17   that the defendant employed ‘material falsehoods.’” United States v. Lindsey, 850 F.3d 1009,

                                  18   1013 (9th Cir. 2017) (quoting Neder v. United States, 527 U.S. 1, 20 (1999)). However, “the

                                  19   government is not required to prove any particular false statement was made” so long as the

                                  20   evidence shows that the scheme as a whole “was reasonably calculated to deceive.” United States

                                  21   v. Woods, 335 F.3d 993, 998 (9th Cir. 2003)); accord United States v. Namvar, 498 F. App’x 749,

                                  22   751 (9th Cir. 2012).

                                  23          As noted above, the Indictment alleges a “scheme to defraud [Cher Wang] and HOC4 by

                                  24   utilizing HOCA to solicit donations and short-term loans from C.W., as well as obtain money and

                                  25   real property from HOC4.” Indictment ¶ 9. The scheme involved material misrepresentations in

                                  26   that Defendant Chang allegedly led Cher Wang and her agents “to mistakenly believe that HOCA

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       4
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 5 of 30




                                   1   was acting on behalf of and for the benefit of HOC4, when in truth and fact, HOCA was in no way

                                   2   affiliated with HOC4 and was controlled exclusively by Jonathan and Grace Chang.” Id. ¶ 11.

                                   3   The Government sought to establish such misrepresentation through evidence that Mr. Chang

                                   4   represented “that the money received by [Home of Christ] Associates, Inc., was ‘exclusively’ for

                                   5   religious, non-profit purposes,” and when in truth he used the funds for personal purchases. Opp.

                                   6   re Rule 29 Mot. at 13-14.

                                   7          With regard to the second element of wire fraud, “the use of wire . . . to further the

                                   8   scheme,” the Indictment identifies the four wire transfers that form the basis of each Count:

                                   9               Count           Date       Initiated From      To                Description
                                                   2               02/11/2011 TAIWAN              CALIFORNIA        Wire transfer in the
                                  10
                                                                                                                    amount of $15,975
                                  11                                                                                from C.W.’s
                                                                                                                    charitable foundation
                                  12                                                                                to HOC Associates,
Northern District of California




                                                                                                                    Inc.’s Wells Fargo
 United States District Court




                                  13                                                                                Account *7117
                                                   3               03/22/2011 TAIWAN              CALIFORNIA        Wire transfer in the
                                  14
                                                                                                                    amount of $15,975
                                  15                                                                                from C.W.’s
                                                                                                                    charitable foundation
                                  16                                                                                to HOC Associates,
                                                                                                                    Inc.’s Wells Fargo
                                  17                                                                                Account *7117
                                  18               4               04/12/2011 TAIWAN              CALIFORNIA        Wire transfer in the
                                                                                                                    amount of $15,975
                                  19                                                                                from C.W.’s
                                                                                                                    charitable foundation
                                  20                                                                                to HOC Associates,
                                                                                                                    Inc.’s Wells Fargo
                                  21                                                                                Account *7117
                                  22               5               05/10/2011 TAIWAN              CALIFORNIA        Wire transfer in the
                                                                                                                    amount of $15,975
                                  23                                                                                from C.W.’s
                                                                                                                    charitable foundation
                                  24                                                                                to HOC Associates,
                                                                                                                    Inc.’s Wells Fargo
                                  25
                                                                                                                    Account *7117
                                  26   Id. ¶ 26. These transfers were four instances of regular monthly donations made by Cher Wang’s
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       5
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 6 of 30




                                   1   charitable foundation from October 2004 until 2011. Id. ¶ 13. The parties stipulated that the wires

                                   2   were interstate wires. Dkt. No. 209 (Tr. at 956-957).

                                   3          Finally, to establish Mr. Chang’s specific intent to defraud, the Government sought to

                                   4   show that he engaged in “extensive efforts to conceal how HOC Associates, Inc. was spending

                                   5   money” and that he named his organizations Home of Christ Associates, Inc. and Home of Christ

                                   6   Associates, LLC in order to cause others to confuse them with HOC4. Opp. re Rule 29 Mot. at

                                   7   14-15. The Government also introduced evidence that Mr. Chang consistently spent the money he

                                   8   obtained through HOCA on personal purchases over the course of several years in order to show

                                   9   lack of mistake. Id. at 15.

                                  10          Defendant attacks the jury’s verdicts on the ground that the Government failed to introduce

                                  11   evidence that Mr. Chang made any material misrepresentation that “induced” Ms. Wang to part

                                  12   with money or property. Rule 29 Mot. at 2. Defendant’s argument has three components: (1) that
Northern District of California
 United States District Court




                                  13   the Government did not introduce evidence of any material misrepresentations made by Mr.

                                  14   Chang to Cher Wang or any other representative of her charitable foundation, Faith Hope Love

                                  15   Taiwan (“FHL Taiwan”) regarding the monthly donations, id.; (2) that the Indictment identifies

                                  16   Cher Wang as the victim but the Government failed to show that Cher Wang was the source of the

                                  17   transferred funds, id. at 10-12; and (3) the Government cannot rely upon evidence of expenditures

                                  18   by Mr. Chang to show that he defrauded HOC4 or Cher Wang, see id. at 14.

                                  19               i.   No Material Misrepresentation
                                  20          Defendant first argues that the Government failed to introduce evidence that Defendant

                                  21   Chang made any material misrepresentations. Rule 29 Mot. at 3-7. Specifically, Defendant

                                  22   maintains that “no witness testified that Mr. Chang, or someone acting on his behalf, made any

                                  23   false statement to anyone at FHL Taiwan, to Cher Wang, Wenchi Chen, Timothy Chen, or to any

                                  24   other person that would have induced monthly wire transfers to HOCA, Inc.” Id. at 4.

                                  25          At the outset, the Court emphasizes that Defendant has not correctly stated the legal test for

                                  26   a material misrepresentation. Contrary to Defendant’s assumption, the Government need not

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       6
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 7 of 30




                                   1   show that any specific falsehood “induced” or otherwise “caused” the monthly transfers to be

                                   2   made. Rule 29 Mot. at 5, 7. The Ninth Circuit has squarely held that materiality “is an objective

                                   3   test, which looks at the intrinsic capabilities of the false statement itself, rather than the possibility

                                   4   of the actual attainment of its end.” United States v. Peterson, 538 F.3d 1064, 1072 (9th Cir.

                                   5   2008) (internal quotation marks and citations omitted). “To be material a statement need only

                                   6   have the propensity or capacity to influence or affect [the relevant] decision.” Lindsey, 850 F.3d

                                   7   at 1013-14 (internal quotation marks and citation omitted). Thus, “the government does not have

                                   8   to prove actual reliance upon the defendant’s misrepresentations” in order to satisfy materiality.”

                                   9   Id. (quoting Neder, 527 U.S. at 25). After all, wire fraud does not require a showing “that the

                                  10   scheme was successful or that the intended victim suffered a loss or that the defendants secured a

                                  11   gain.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1400 (9th Cir. 1986); see

                                  12   also United States v. Rude, 88 F.3d 1538, 1547 (9th Cir. 1996), as amended on denial of reh’g
Northern District of California
 United States District Court




                                  13   (Sept. 10, 1996) (“[T]he mail and wire fraud statutes do not proscribe only successful schemes.”).

                                  14           The Court also emphasizes again that “the government is not required to prove any

                                  15   particular false statement was made.” Woods, 335 F.3d 993, 998 (9th Cir. 2003)); accord Namvar,

                                  16   498 F. App’x at 751. The relevant inquiry is whether the scheme as a whole “was reasonably

                                  17   calculated to deceive.” Id. Relatedly, moreover, statements need not be “literally false” to be

                                  18   misleading. Woods, 335 F.3d at 998 (internal quotation marks and citation omitted). “[D]eceitful

                                  19   statements of half truths . . . is actual fraud”; true statements may also deceive if made under

                                  20   circumstances that “convey [a] false and deceptive appearance.” Id. (internal quotation marks and

                                  21   citation omitted); see also Lustiger v. United States, 386 F.2d 132, 136 (9th Cir. 1967) (“While the

                                  22   statements in the advertising materials may not have been literally false, taken as a whole they

                                  23   were fraudulently misleading and deceptive.”).

                                  24           Finally, the Court notes that Defendant’s argument focuses on the four monthly transfers

                                  25   specifically charged in Counts 2-5. But the scheme alleged by the Government went beyond those

                                  26   transfers. At trial, the Government introduced evidence of four categories of fraudulently obtained

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       7
                                           Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 8 of 30




                                   1   funds: (1) monthly donations made by Cher Wang through her foundation FHL Taiwan from 2004

                                   2   to 2011; (2) $892,000 that Mr. Chang directed HOC4’s bookkeeper to transfer from HOC4’s

                                   3   accounts to HOCA’s accounts; (3) two one-time donations made by Cher Wang: one of $2 million

                                   4   in 2005 and one of $250,000 in 2006; (4) a $3 million short-term loan by Cher Wang that was

                                   5   intended to help HOC4 in its efforts to purchase a new church building. See Opp. re Rule 29 Mot.

                                   6   at 4-8.

                                   7             Defendant maintains that any statements regarding the latter three categories are “distinct”

                                   8   from the monthly donations and hence are not relevant to Counts 2-5. Rule 29 Mot. at 8-9. That

                                   9   is incorrect. Although “each use of the wires constitutes a separate violation of the wire fraud

                                  10   statute,” United States v. Garlick, 240 F.3d 789, 793 (9th Cir. 2001), it is well-established that

                                  11   “‘scheme to defraud’ has a wider meaning than an individual act of fraud,” United States v.

                                  12   Rogers, 321 F.3d 1226, 1229 (9th Cir. 2003). The scheme “refers to the overall design to defraud
Northern District of California
 United States District Court




                                  13   one or many by means of a common plan or technique.” Id. In fact, “the charged mailing or wire

                                  14   transmission need not be an essential element of the scheme, just a ‘step in the plot.’” Garlick,

                                  15   240 F.3d at 795 (quoting Schmuck v. United States, 489 U.S. 705, 711 (1989)). Any conduct that

                                  16   furthered the overall scheme to defraud underlying Counts 2-5 is relevant to establish that scheme.

                                  17             Reviewing the trial record in light of these principles, the Court cannot agree with

                                  18   Defendant that the jury’s finding of scheme to defraud is unsupported by any evidence.1 To begin

                                  19

                                  20
                                       1
                                         The Government also argues that the jury’s convictions could also have been based in Defendant
                                       Chang’s failure to disclose material facts—namely, that Mr. Chang controlled HOCA and that the
                                  21   funds were used on personal expenses. It is true that nondisclosure of a material fact can support a
                                       wire fraud charge, if there existed a duty to disclose that was breached by the person so charged.
                                  22   United States v. Shields, 844 F.3d 819, 822 (9th Cir. 2016). That duty can arise either out of a
                                       “formal fiduciary relationship, or an informal, trusting relationship in which one party acts for the
                                  23   benefit of another and induces the trusting party to relax the care and vigilance which it would
                                       ordinarily exercise.” Shields, 844 F.3d at 823 (internal quotation marks and citation omitted).
                                  24
                                       In this case, the Government introduced evidence that Defendant Chang was an elder at HOC4
                                  25   during the relevant periods and that, as such, he had a trusting relationship with both church
                                       donors and the church itself. See Dkt. No. 237-1 (Tr. at 1339-40). Based on that evidence, the
                                  26   jury could reasonably have concluded that this trusting relationship gave rise to a duty to disclose.
                                       Defendant objects, however, that the Indictment did not adequately allege that Defendant Chang
                                  27   had a duty to disclose based on his position as an elder. Reply re Rule 29 Mot. at 12 (citing
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                                          8
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 9 of 30




                                   1   with, the record contains ample evidence that, in 2004, Jonathan Chang formed and caused to be

                                   2   formed HOC Associates, Inc. and HOC Associates, LLC. See Trial Exh. 52 (certified copies of

                                   3   Secretary of State documents for relevant entities); Trial Exh. 29 (California registration

                                   4   documents); Dkt. No. 237-1 (Tr. at 526-27). HOC Associates, Inc. purported to be a charitable

                                   5   organization, see Trial Exh. 20, 21 (relevant IRS documents); HOC Associates, LLC was a for-

                                   6   profit entity. Defendant does not contest these facts, or that he controlled the financial accounts of

                                   7   those organizations.

                                   8          The evidence also supports the Government’s contention that Mr. Chang played a

                                   9   significant role in coordinating Cher Wang’s donations to HOC4, including the monthly donations

                                  10   and the other one-time donations. Mr. Chang was an elder at HOC4 from at least 2002 to 2011.

                                  11   Dkt. No. 237-1 (Tr. at 1339-40); Trial Exh. 194. As such, he had management responsibilities at

                                  12   the church—including financial ones. Id. Furthermore, the Government offered evidence
Northern District of California
 United States District Court




                                  13   showing that Mr. Chang had solicited donations from Ms. Wang and assisted her in making them.

                                  14   For instance, Trial Exhibit 7 is an email from Mr. Chang to Ms. Wang and another employee,

                                  15   stating, “I had several discussions with Cher in the last few months about her willingness of

                                  16   supporting Home of Christ (HOC) building project.” Dkt. No. 237-1 (Tr. at 46-48); Dkt. No. 242-

                                  17   2 at 20 (Trial Exh. 7). The email went on to state that he had “arranged an alternative way for

                                  18   Cher to use” to bring the funding into the United States. Id. Similarly, Trial Exhibit 58 is an

                                  19   email from Mr. Chang with the subject line, “RE: Home of Christ donation.” Dkt. No. 242-2 at 14

                                  20   (Trial Exh. 58). Mr. Chang writes, in pertinent part, “When I talked to Cher, she promised

                                  21   $20,000/month for one year term.” Id. Although these emails do not pertain directly to the

                                  22   monthly donations charged in Counts 2-5, they are probative of Mr. Chang’s role in facilitating

                                  23   Ms. Wang’s charitable contributions and his opportunity to direct them to HOCA.

                                  24          The Government then introduced evidence sufficient to justify the jury’s finding that Mr.

                                  25

                                  26   United States v. Lonich, No. 14-CR-00139-SI-1, 2016 WL 324039, at *8 (N.D. Cal. Jan. 27,
                                       2016). Therefore, without deciding the merits of that objection, the Court does not rely upon the
                                  27   Government’s duty to disclosure theory in affirming the jury’s verdict.
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                                       9
                                           Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 10 of 30




                                   1   Chang materially misrepresented the nature of Home of Christ Associates, Inc. and Home of

                                   2   Christ Associates, LLC and how the monthly transfers to those organizations would be used. For

                                   3   example, Trial Exhibit 19 is a set of receipts issued by Home of Christ Associates, Inc. to FHL

                                   4   Taiwan for its monthly contributions. See Dkt. No. 242-2 at 1-12 (“Trial Exh. 19”). From at least

                                   5   20082 through 2011, each receipt states that HOC Associates, Inc. is “a California Nonprofit

                                   6   Religious Corporation exclusively for the benefit of, to support the functions of and to support the

                                   7   purposes of The Home of Christ Church, as well as religious, Christ-centered ministries and

                                   8   missions.” Id. at 8-12 (emphasis added); see Opp. re Rule 29 Mot. at 17. The receipts are signed

                                   9   by Jonathan Chang.

                                  10           Trial Exhibit 1125 contains similar statements regarding the purpose of HOC Associates,

                                  11   Inc. Dkt. No. 242-2 at 18 (“Trial Exh. 1125”). The document is entitled “Oversight” and was

                                  12   given to participants in a meeting of HOC4’s elders and deacons, who are responsible for
Northern District of California
 United States District Court




                                  13   managing the church’s finances and other affairs. See Dkt. No. 210 (Tr. at 1348-50), Dkt. No. 211

                                  14   (Tr. at 1339-40, 1411-13). It states that “HOC Associates, Inc. was formed under the California

                                  15   Nonprofit Religious Corporation to operate exclusively for the benefit of, to support the functions

                                  16   of, and to support the purposes of The Home of Christ Church, as well as religious, Christ-

                                  17   centered ministries and missions.” Trial Exh. 1125. It further states that “No part of the net

                                  18   earnings, properties, or assets of this corporation shall inure to the benefit of any private person,

                                  19   individual, member or director of this corporation.” Id. Although the document is not signed,

                                  20   Defendant does not dispute that the statements contained therein are attributable to HOC

                                  21   Associates, Inc. and, by extension, Jonathan Chang. See Reply re Rule 29 Mot. at 6-7.

                                  22           The Government showed that these statements were false or misleading in that many of the

                                  23   funds donated or loaned to HOCA were not used to benefit HOC4 but rather for Mr. Chang’s

                                  24   personal enrichment. Specifically, the Government introduced evidence that the funds were used

                                  25   to purchase: (1) a residential home in Cupertino, California purchased in 2006 for approximately

                                  26

                                  27
                                       2
                                        One letter is dated 12/31/2007 but purports to concern the “year 2008.” Dkt. No. 242-2 at 1-12
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                                        10
                                           Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 11 of 30




                                   1   $900,000 (the “Clematis” property), see Trial Exh. 75-76, Dkt. No. 210 (Tr. at 1181), Dkt. No.

                                   2   212 (Tr. at 1522); (2) a residential home in Fremont, California purchased in 2008 for

                                   3   approximately $800,000 (the “Blaney” property), see Trial Exh. 77, Dkt. No. 210 (Tr. at 1183-84),

                                   4   Dkt. No. 212 (Tr. at 1522); (3) a Toyota Sequoia, see Dkt. No. 209 (Tr. at 1043-44); (4) personal

                                   5   services such as medical expenses and expenses at the Cupertino Hills Racquet Club, see Dkt. No.

                                   6   210 (Tr. at 1168-69); (5) an investment interest in a mobile home park (the “Santa Maria”

                                   7   investment), see Dkt. No. 209 (Tr. at 1065-72); (6) timeshare interests in Lake Tahoe and Florida,

                                   8   see id. (Tr. at 1076-77); and (7) payments on a Mercedes-Benz, see id. (Tr. at 1089). Opp. re Rule

                                   9   29 Mot. at 10-13. Defendant does not cite any evidence that these purchases were made

                                  10   exclusively for the benefit of HOC4.3 Accordingly, the jury reasonably concluded that the above

                                  11   statements describing the purposes and activities of both HOC Associates Inc. and HOC

                                  12   Associates LLC, were at best, deceptive “half-truths.” See Dkt. No. 192 at 19 (instructing the jury
Northern District of California
 United States District Court




                                  13   that “[d]eceitful statements of half-truths may constitute false or fraudulent representations”)

                                  14           The Government also established that the representations were material. Ms. Wang stated

                                  15   that the mission of FHL Taiwan is to support missionary work by Christian missionaries. Dkt. No.

                                  16   237-1 (Tr. at 10-12, 15). Of particular relevance here, Ms. Wang specifically testified that her

                                  17   financial support for Home of Christ 4 was “to be used for missionary work and that, had she

                                  18   “learned that [her] money was being used for things other than missionary work,” she “would . . .

                                  19   have stopped that donation.” Dkt. No. 237-1 (Tr. at 25-26). She further testified that she did not

                                  20   intend for or authorize her contributions “to benefit a particular individual in the church,” or

                                  21   otherwise to be used on items like a racket club, residential homes, automobiles, vacation homes,

                                  22   and medical expenses. Id.; see also id. (Tr. at 50, 75-78). It is reasonable that, based on this

                                  23   testimony and the jury’s own objective evaluation of the statements, the jury found that the

                                  24

                                  25   3
                                        Defendant points out that the Blaney property was rented to HOC4’s youth pastor for a few
                                  26   years. See Reply re Rule 29 Mot. at 17 n.16; Opp. re Rule 29 Mot. at 11; Dkt. No. 208 (Tr. at 871-
                                       83). Subsequently, however, it was rented to Mr. Chang’s son and rent was collected by HOC
                                  27   Associates, Inc. Dkt. No. 210 (Tr. at 1151-55).
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                                       11
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 12 of 30




                                   1   representations about HOCA are material to the decision whether to transfer money to HOCA.

                                   2          Defendant makes much of the fact that, when asked at trial, Ms. Wang could not clearly

                                   3   recall whether FHL Taiwan made monthly donations in support of HOC4. See Rule 29 Mot. at 7.

                                   4   But Defendant does not actually dispute that FHL Taiwan made the monthly donations at issue.

                                   5   That fact was substantiated at trial by documentary evidence and testimony—including the

                                   6   receipts issued by HOC Associates, Inc. See, e.g., Trial Exh. 19; Dkt. No. 207 (Tr. 556-58); Dkt.

                                   7   No. 209 (Tr. at 1042-43). Additionally, Ms. Wang testified unequivocally that she remembered

                                   8   donating to HOC4 for missionary work; she simply could not recall whether any of her donations

                                   9   were made on a monthly basis. Dkt. No. 237-1 (Tr. at 24-26). Ms. Wang explained that although

                                  10   she alone decided whether to donate to a particular cause or organization, she was too busy to

                                  11   personally check on her donations frequently. Id. (Tr. at 21-23). Under these circumstances, Ms.

                                  12   Wang’s inability to recall the precise frequency of her donations does not undermine the jury’s
Northern District of California
 United States District Court




                                  13   finding that she was defrauded.

                                  14          Defendant similarly argues that Cher Wang never testified to reading and relying upon the

                                  15   receipts in deciding to donate to HOCA. Reply re Rule 29 Mot. at 4-5. As already discussed,

                                  16   however, the Government was not required to show such reliance. It is enough that a jury could

                                  17   deem the representations in the receipts capable of influencing the decision to part with money.

                                  18   And although the Government did not introduce evidence of instances when Mr. Chang verbally

                                  19   made the relevant misrepresentations to Cher Wang’s or HOC4’s agents, it is undisputed that the

                                  20   receipts were provided to FHL Taiwan and that the Oversight document was provided to HOC4’s

                                  21   elders and deacons. That suffices to support an inference that the deceptive statements were

                                  22   purposefully made to FHL Taiwan and HOC4.

                                  23          In sum, the Court finds that the jury’s finding of a scheme to defraud is supported by

                                  24   adequate evidence in the record.

                                  25              ii.   Failure to Show that Ms. Wang was the Source of the Funds Obtained
                                  26          Defendant next argues that even if the Government adequately proved that FHL Taiwan

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       12
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 13 of 30




                                   1   was defrauded, it did not show that Cher Wang was the source of FHL Taiwan’s funds. This is

                                   2   problematic, Defendant says, for two reasons. Rule 29 Mot. at 11-13. First, Defendant maintains

                                   3   that the Indictment identified Cher Wang as the victim, and the Government may not attempt to

                                   4   prove a different scheme or victim from the one identified in the Indictment. Id. at 12 (citing

                                   5   United States v. Milwitt, 475 F.3d 1150, 1158 (9th Cir. 2007)). Second, Defendant objects that the

                                   6   entity deceived must also be the entity that did or would part with property. Id. at 11 (citing

                                   7   United States v. Lew, 875 F.2d 219, 221 (9th Cir. 1989)).

                                   8          Neither concern is implicated here, however. To begin with, the Court rejects Defendant’s

                                   9   contention that “the government conflated Cher Wang with FHL Taiwan, without any supporting

                                  10   evidence.” Rule 29 Mot. at 12. Ms. Wang herself testified that FHL Taiwan is her personal

                                  11   foundation. Dkt. No. 237-1 (Tr. at 13); see also Trial Exh. 151 (articles of incorporation).

                                  12   Melody Chao, an employee of Cher Wang who was handled Ms. Wang’s personal banking and
Northern District of California
 United States District Court




                                  13   financial activity, testified to the same. Dkt. No. 207 (Tr. at 518-20, 558) (referring to FHL

                                  14   Taiwan as Ms. Wang’s “personal foundation”); see also id. (Tr. at 565) (testifying that Cher Wang

                                  15   approved donation proposals sent to FHL Taiwan). Ms. Chao further testified that FHL Taiwan

                                  16   made monthly donations in support of HOC4, and that the organization that issued the donation

                                  17   receipt changed from “Home of Christ church” to “HOCA” around 2007. Id. (Tr. at 557-58, 570-

                                  18   71). And although not directly implicated by Counts 2-5, Ms. Chao and Ms. Wang likewise

                                  19   testified that Ms. Wang controlled Panda Networks and S3 Graphics, two other entities through

                                  20   which Ms. Wang made charitable contributions in support of HOC4. See Dkt. No. 237-1 (Tr. at 8-

                                  21   11, 15-17); Trial Exh. 152; Dkt. No. 207 (Tr. at 529-522, 552). Hence, the jury did not need to

                                  22   “guess” that FHL Taiwan’s funds belonged to and were controlled by Cher Wang, Rule 29 Mot. at

                                  23   12; those facts were sufficiently established by the evidence at trial. It follows that there is no

                                  24   divergence between the entity deceived and the entity that parted with money.

                                  25          Moreover, this is not a case in which the Government “attempted to prove an entirely

                                  26   different case under an entirely different theory” from the one initially charged. Milwitt, 475 F.3d

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       13
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 14 of 30




                                   1   at 1158 (The Government’s theory shifted from one in which Milwitt intended to defraud his law

                                   2   clients from one in which he intended to defraud his clients’ creditors.). The Indictment made

                                   3   clear that the wires charged in Counts 2-5 were transfers “from C.W.’s charitable foundation.”

                                   4   Indictment ¶ 26. Additionally, in describing the overall scheme to defraud, the Indictment alleged

                                   5   that “C.W.’s charitable foundation provided regular electronic payments of between $15,000 and

                                   6   $20,000 to Wells Fargo bank accounts controlled by Jonathan Chang and Grace Change” and that

                                   7   these “regular monthly donations from C.W.’s foundations . . . had been intended for HOC4 and

                                   8   its ministry.” Id. ¶ 13. The Indictment also expressly alleged that the “false and misleading

                                   9   representations” were made “to C.W., and agents for C.W.” Id. ¶ 11. Thus, Defendant’s claim

                                  10   that “[t]he Indictment does not name CW’s charitable foundations . . . as victims” is simply

                                  11   without merit. Rule 29 Mot. at 12.

                                  12          Defendant’s second argument in favor of a judgment of acquittal fails.
Northern District of California
 United States District Court




                                  13             iii.   Evidence of Expenditures Do Not Establish Fraud
                                  14          Last, Defendant contends that the Government cannot rely upon evidence of expenditures

                                  15   that Mr. Chang made to show that he defrauded HOC4 or Cher Wang because “a fraud is complete

                                  16   once the funds are obtained.” Rule 29 Mot. at 14. Defendant emphasizes that the crime charged is

                                  17   fraud, “theft, embezzlement or tax fraud.” Id. at 15.

                                  18          This argument misunderstands the purpose of the evidence regarding Mr. Chang’s use of

                                  19   HOCA funds for personal expenses. As explained above, the misuse of funds establishes the

                                  20   falsity of the representation in the receipts that HOC Associates, Inc. “operate[s] exclusively for

                                  21   the benefit of, to support the functions of, and to support the purposes of The Home of Christ

                                  22   Church.” See United States v. Brutzman, 731 F.2d 1449, 1451–52 (9th Cir. 1984) (“The misuse of

                                  23   the funds directly established the fraudulent nature of the scheme.”), overruled on other grounds

                                  24   by United States v. Charmley, 764 F.2d 675, 677 n. 1 (9th Cir. 1985). It is also probative of Mr.

                                  25   Chang’s specific intent to defraud. See United States v. Booth, 309 F.3d 566, 575 (9th Cir. 2002)

                                  26   (“There was evidence that the two [defendants] received money, represented to be refundable,

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       14
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 15 of 30




                                   1   from their clients that was purportedly for securing leases, but they promptly spent the money on

                                   2   themselves instead.”). Defendant is therefore incorrect that “an irregular use of the funds obtained

                                   3   by donations” has no relevance to the wire fraud charges.

                                   4                                                     ***

                                   5          Having rejected Defendant’s attempts to challenge the jury’s findings that the elements of

                                   6   wire fraud were met, the Court DENIES Defendant’s motion for a judgment of acquittal as to

                                   7   Counts 2-5.

                                   8          B.     Money Laundering Counts
                                   9          Defendant also seeks a judgment of acquittal as to his convictions for money laundering

                                  10   under 18 U.S.C. § 1956(a)(1)(B)(i) (Counts 7-9). To sustain a conviction under 18 U.S.C.

                                  11   § 1956(a)(1)(B)(i), the jury must find that “(1) the defendant conducted or attempted to conduct a

                                  12   financial transaction; (2) the transaction involved the proceeds of unlawful activity; (3) the
Northern District of California
 United States District Court




                                  13   defendant knew that the proceeds were from unlawful activity; and (4) the defendant knew “that

                                  14   the transaction was designed in whole or in part . . . to conceal or disguise the nature, the location,

                                  15   the source, the ownership, or the control of the proceeds of specified unlawful activity.” United

                                  16   States v. Wilkes, 662 F.3d 524, 545 (9th Cir. 2011); accord United States v. Smith, No. 19-10237,

                                  17   2020 WL 5054867, at *1 (9th Cir. Aug. 27, 2020). Here, the Indictment charged Defendant

                                  18   Chang with conducting the following financial transactions, “knowing that those transactions were

                                  19   designed in whole or in part to conceal and disguise the nature, location, source, ownership, and

                                  20   control of the proceeds of unlawful activity:”

                                  21                 Count       Date       Amount                 Description
                                  22                 7           03/30/2012 $5,000.00              Transfer from HOC
                                                                                                   Associates, Inc. Wells Fargo
                                  23                                                               account *7117 to HOCCC’s
                                                                                                   Wells Fargo account *8499.
                                  24                 8           10/24/2012 $19,000.00             Transfer from HOC
                                                                                                   Associates, Inc. Wells Fargo
                                  25                                                               account *7117 to HOCCC’s
                                  26                                                               Wells Fargo account *9314

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       15
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 16 of 30




                                                   9             10/25/2012 $4,000.00              International wire transfer
                                   1
                                                                                                   from HOC Associates, Inc.
                                   2                                                               Wells Fargo account *9314 to
                                                                                                   the Taiwan-based HSBC
                                   3                                                               account of RuWu Charng
                                                                                                   *1406.
                                   4
                                       Id. ¶ 30.
                                   5
                                               Defendant challenges the jury’s convictions on two grounds. First, Defendant contends
                                   6
                                       that if his wire fraud convictions cannot stand, the money laundering convictions must also be
                                   7
                                       reversed because the wire fraud convictions are necessary to establish that the relevant
                                   8
                                       transactions involved the “proceeds of unlawful activity.” But of course, the Court has affirmed
                                   9
                                       the wire fraud convictions. Accordingly, without deciding whether Defendant is correct on the
                                  10
                                       law—the Government argues that he is not, see Opp. re Rule 29 Mot. at 22—the Court rejects this
                                  11
                                       attack on the money laundering convictions.
                                  12
Northern District of California




                                               Second, Defendant argues that the evidence at trial was insufficient to prove that the
 United States District Court




                                  13
                                       transactions were “designed in whole or in part . . . to conceal or disguise the nature, the location,
                                  14
                                       the source, the ownership, or the control of the proceeds of specified unlawful activity.” Wilkes,
                                  15
                                       662 F.3d at 545; see Rule 29 Mot. at 15. In particular, Defendant emphasizes that the transfers
                                  16
                                       identified in Counts 7-9 were “open, notorious, typical, and part of an ‘easy-to-follow’ trail.” Rule
                                  17
                                       29 Mot. at 17. This, Defendant says, precludes a finding of concealment. Id. (citing Wilkes, 662
                                  18
                                       F.3d at 545-546 (“[W]here a defendant takes no steps to disguise or conceal the source or
                                  19
                                       destination of the funds, leaving an easy-to-follow trail in moving money around, those
                                  20
                                       ‘transactions conspicuously lack the “convoluted” character associated with money laundering.”)).
                                  21
                                               But Defendant’s characterization of the transfers as “open,” “notorious,” “typical,” and
                                  22
                                       “easy-to-follow” simply begs the question. At trial, the Government introduced evidence in
                                  23
                                       support of its allegation that the transfers were made at least in part to conceal that money in HOC
                                  24
                                       Associates, Inc.’s account had been donated to support HOC4, in order to use the money
                                  25
                                       improperly on personal expenses. Although Defendant has posited innocent explanations for the
                                  26
                                       transfers, it cannot be said that the jury’s findings of money laundering were unreasonable or
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       16
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 17 of 30




                                   1   devoid of factual support.

                                   2          For instance, Count 7 is the transfer of $5,000 from the HOC Associates, Inc. account to an

                                   3   account associated with Home of Christ Christian Center (“HOCCC”), another entity created by

                                   4   Jonathan Chang. There were various pieces of evidence at trial suggesting that HOCCC was not a

                                   5   legitimate enterprise, including that Defendant Chang used Eric Maxwell’s identity without his

                                   6   permission in order to gain HOCCC a favorable tax status with the California Franchise Tax

                                   7   Board. See Dkt. No. 208 (Tr. at 877-85); Trial Exh. 179. In so doing, moreover, Mr. Chang made

                                   8   false representations about Mr. Maxwell. Dkt. No. 208 (Tr. at 877-85). In addition, the

                                   9   Government’s expert witness, Agent Kikugawa, identified the source of the $5,000 as donations

                                  10   from FHL Taiwan. Dkt. No. 210 (Tr. at 1192-93). While Defendant may continue to offer

                                  11   alternative explanations for the transfer to HOCCC, there was sufficient evidence to support the

                                  12   jury’s conclusion that it was an effort to conceal the true source of the money.
Northern District of California
 United States District Court




                                  13          The same is true of Counts 8 and 9, though the evidence is less robust. At trial, Agent

                                  14   Kikugawa testified that both the $19,000 and the $4,000 originated as FHL Taiwan donations.

                                  15   Dkt. No. 210 (Tr. at 1194-96); Trial Exh. 82. It is suggestive, moreover, that the transactions were

                                  16   made on consecutive days, with funds going into one account and promptly leaving it. United

                                  17   States v. Keister, 24 F.3d 251 (9th Cir. 1994) (affirming that “the transfers of money between

                                  18   various Keister-controlled entities alone is sufficient to support a jury finding of money

                                  19   laundering”). Meanwhile, Defendant does not explain why the $4,000 transfer was not made

                                  20   directly from HOC Associates, Inc.’s account to RuWu Charng’s account. Under these

                                  21   circumstances, it was not irrational for the jury to find that the transfers were made for the purpose

                                  22   of concealment.

                                  23          Thus, the Court concludes that sufficient evidence supports Defendant’s convictions for

                                  24   money laundering. Defendant’s motion for a judgment of acquittal as to Counts 7-9 is DENIED.

                                  25   III.   MOTION FOR A NEW TRIAL
                                  26          Having denied Defendant’s motion for a judgment of acquittal as to all 5 convictions, the

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       17
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 18 of 30




                                   1   Court now turns to Defendant’s motion for a new trial. Federal Rule of Criminal Procedure 33

                                   2   provides that “the court may vacate any judgment and grant a new trial if the interest of justice so

                                   3   requires.” Fed. R. Crim. P. 33(a).

                                   4          Defendant moves for a new trial on several grounds. As the Court will explain, none of

                                   5   Defendant’s argument warrant a new trial, wherefore his motion must be DENIED.

                                   6          A.    Sufficiency of the Evidence
                                   7          First, Defendant renews his contention that the evidence introduced at trial is insufficient

                                   8   to justify the jury’s verdicts, which the Court has rejected under Federal Rule of Criminal

                                   9   Procedure 29. Rule 33 Mot. at 1-2.

                                  10          “If the court concludes that, despite the abstract sufficiency of the evidence to sustain the

                                  11   verdict, the evidence preponderates sufficiently heavily against the verdict that a serious

                                  12   miscarriage of justice may have occurred, it may set aside the verdict, grant a new trial, and submit
Northern District of California
 United States District Court




                                  13   the issues for determination by another jury.” United States v. A. Lanoy Alston, 974 F.2d 1206,

                                  14   1211–12 (9th Cir. 1992) (internal quotation omitted). The principal difference between the Rule

                                  15   29 standard for evaluating a claim of insufficient evidence and the Rule 33 standard for the same

                                  16   is that under the latter, the district court “need not view the evidence in the light most favorable to

                                  17   the verdict; it may weigh the evidence and in so doing evaluate for itself the credibility of the

                                  18   witnesses.” Id. The district court’s power to grant a motion for a new trial is thus broader than its

                                  19   power to grant a motion for judgment of acquittal. Id.

                                  20          Nevertheless, the Ninth Circuit has emphasized that a motion for a new trial “should be

                                  21   granted ‘only in exceptional cases in which the evidence preponderates heavily against the

                                  22   verdict.’” United States v. Rush, 749 F.2d 1369, 1371 (9th Cir. 1984) (internal quotation omitted).

                                  23   Again, the court must be persuaded that “a serious miscarriage of justice may have occurred,”

                                  24   Alston, 974 F.2d at 1211–12, and the defendant has the burden of demonstrating that standard is

                                  25   met, see United States v. Endicott, 869 F.2d 452, 454 (9th Cir. 1989).

                                  26          Defendant Chang has not carried that burden here. Though the Rule 33 standard does not

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       18
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 19 of 30




                                   1   require a court to view the evidence in the light most favorable to the Government, the Court

                                   2   remains satisfied that the verdict is supported by the weight of the evidence. The evidence in this

                                   3   case was substantial; indeed, it went beyond the testimony and exhibits specifically described by

                                   4   the Court above. Moreover, though Defendant Chang maintains that the facts put forth by the

                                   5   Government are equally consistent with innocent purposes, he did not offer evidence contesting

                                   6   those facts or undermining the credibility of the Government’s witnesses. Accordingly, the Court

                                   7   does not believe that “the evidence preponderates sufficiently heavily against the verdict” such

                                   8   that “a serious miscarriage of justice may have occurred.”

                                   9          Defendant’s motion for a new trial based on insufficiency of the evidence is, therefore,

                                  10   DENIED.

                                  11          B.     Evidentiary Errors
                                  12          Defendant also argues that various evidentiary errors undermine the validity of the
Northern District of California
 United States District Court




                                  13   verdicts. Rule 33 Mot. at 3. The mere existence of evidentiary errors at trial is not a sufficient

                                  14   basis for a new trial. Evidentiary errors may justify a new trial only if—considered individually or

                                  15   together—they “substantially affect[ed] the fairness of the trial” and were of “such prejudicial

                                  16   harm as to require a new trial.” United States v. Medina-Gasca, 739 F.2d 1451, 1454 (9th Cir.

                                  17   1984); see also United States v. Tory, 52 F.3d 207, 211 (9th Cir. 1995). On the other hand, if “it is

                                  18   more probable than not that the error did not materially affect the verdict,” the error will be

                                  19   deemed harmless. United States v. Bailey, 696 F.3d 794, 803 (9th Cir. 2012).

                                  20          Defendant asserts two evidentiary errors. First, he argues that the Government’s expert,

                                  21   Agent Carlene Kikugawa, should not have been permitted to testify under Daubert v. Merrell Dow

                                  22   Pharm., Inc., 509 U.S. 579 (1993). Second, Defendant renews his objection to the admission of

                                  23   certain documents as being seized pursuant to an overbroad search warrant, in violation of the

                                  24   Fourth Amendment to the U.S. Constitution. As set forth below, the Court finds no error and

                                  25   therefore DENIES Defendant’s motion on these grounds.

                                  26               iv.   Daubert Challenge to Government’s Expert
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       19
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 20 of 30




                                   1          In his pretrial Motion in Limine No. 3, Defendant moved to exclude portions of Agent

                                   2   Kikugawa’s proffered expert testimony under Federal Rule of Evidence 702 and Daubert, 509

                                   3   U.S. 579. Dkt. No. 119 (“MIL No. 3”). Agent Kikugawa is the Government’s expert witness; she

                                   4   performed a forensic analysis of how funds moved through the various different HOC Associates,

                                   5   Inc. and HOC Associates, LLC accounts, tracing where they originated and how they were spent.

                                   6   Defendant asserted that Agent Kikugawa’s testimony failed to meet the threshold for admissibility

                                   7   because: “(1) significant portions of her report and conclusions combine and conflate HOCA, Inc.

                                   8   and HOCA, LLC in a misleading and inaccurate way; (2) parts of Agent’s Kikugawa’s report

                                   9   inappropriately include assumed facts or commentary on her personal beliefs about the facts; (3)

                                  10   Agent Kikugawa’s application of the Lowest Intermediate Balance Method [“LIBM”] is invalid,

                                  11   . . . ; and (4) her conclusions about the source of funds for properties lack appropriate tracing.” Id.

                                  12   at 2. The Court rejected these arguments and denied the motion in limine. Dkt. No. 160. As a
Northern District of California
 United States District Court




                                  13   result, Agent Kikugawa was permitted to testify and did testify as proposed.

                                  14          Defendant now renews the above objections, arguing that the “denial of Mr. Chang’s

                                  15   motion to exclude her testimony was an error warranting a new trial.” Rule 33 Mot. at 3-4.

                                  16   Having reviewed the parties’ briefing and the trial record, the Court remains convinced that Agent

                                  17   Kikugawa’s testimony was admissible. Pursuant to the Supreme Court’s decision in Daubert,

                                  18   Federal Rule of Evidence 702 requires a district court to assure that assure that the expert

                                  19   testimony “both rests on a reliable foundation and is relevant to the task at hand.” Primiano v.

                                  20   Cook, 598 F.3d 558, 564 (9th Cir. 2010), as amended (Apr. 27, 2010) (quoting Daubert, 509 U.S.

                                  21   at 597). In evaluating proffered expert testimony, however, the district judge is “a gatekeeper, not

                                  22   a fact finder.” Id. “When an expert meets the threshold established by Rule 702 as explained in

                                  23   Daubert, the expert may testify and the jury decides how much weight to give that testimony.” Id.

                                  24   Hence, “[s]haky but admissible evidence is to be attacked by cross examination, contrary

                                  25   evidence, and attention to the burden of proof, not exclusion.” Pyramid Techs., Inc. v. Hartford

                                  26   Cas. Ins. Co., 752 F.3d 807, 813 (9th Cir. 2014).

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       20
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 21 of 30




                                   1           As the Court held in denying Defendant’s Motion in Limine No. 3, Agent Kikugawa

                                   2   possesses the necessary qualifications to testify as an expert and her financial analysis was based

                                   3   on “reliable principles and methods, reliably applied to the facts of the case.” See Dkt. No. 160 at

                                   4   1. She is a certified public accountant (“CPA”) and a certified fraud examiner; she is also certified

                                   5   in financial forensics. Dkt. No. 209 (Tr. at 1002-04). At trial, Agent Kikugawa testified that the

                                   6   Lowest Intermediate Balance Method is a “generally accepted tracing method” in the field of

                                   7   forensic accounting and that the method assumes that “other funds”—i.e., funds other than HOC4

                                   8   donor funds—are expended first. Dkt. No. 209 (Tr. at 1120-22). She then explained in detail her

                                   9   tracing of the seven separate accounts held by HOC Associates, Inc. and HOC Associates, LLC,

                                  10   including her rationale for consolidating the two entities during parts of the analysis, see Dkt. No.

                                  11   210 (Tr. at 1197, 1204).

                                  12           Though Defendant believes Agent Kikugawa’s analysis is flawed, those objections go to
Northern District of California
 United States District Court




                                  13   the weight of her testimony, not its admissibility. And indeed, Defendant had the opportunity to

                                  14   cross-examine Agent Kikugawa at length about the flaws he sees, see Dkt. No. 210 (Tr. at 1205-

                                  15   1214). Defendant also offered the rebuttal testimony of their own expert, Dr. Stephen Boyles. See

                                  16   Dkt. Nos. 211-12. Thus, Defendant’s arguments against the validity of Agent’s Kikugawa’s

                                  17   opinions have been put before the jury and, apparently, rejected.

                                  18           Because the Court affirms its decision to admit the testimony of Agent Kikugawa, a new

                                  19   trial is not necessary.

                                  20               v.    Admission of Exhibits in Violation of the Fourth Amendment
                                  21           Nor does the Court find error in its prior decision to admit certain documents in the Bates

                                  22   range starting with “IB” (the “IB series” exhibits). See Rule 33 Mot. at 4-5. Prior to trial, upon

                                  23   Defendant’s Motion to Suppress, Dkt. No. 93, the Court ruled that any evidence collected “solely

                                  24   under” Category 10 of the relevant search warrant could not be introduced at trial, but otherwise

                                  25   denied the motion. See Dkt. No. 100. In other words, though the Court found Category 10 to be

                                  26   impermissibly overbroad, the Court declined to suppress any evidence seized under at least one

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       21
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 22 of 30




                                   1   other category of the search warrant. Id. at 3. Defendant subsequently filed a motion in limine

                                   2   asking the Court to reconsider its prior ruling and exclude IB series documents that fell within

                                   3   categories other than Category 10. Dkt. No. 129 (Motion in Limine No. 6). The Court deferred

                                   4   ruling on the admissibility of those materials until trial, where it considered Defendant’s

                                   5   objections on a case by case basis and admitted the exhibits discussed in the instant Motion for a

                                   6   New Trial. Dkt. No. 160 at 2.

                                   7          Specifically, Defendant now argues that the Court erred in admitting the following exhibits

                                   8   at trial: Trial Exhibits 54 (IB-24), 1 (IB-32, IB-44), 193 and 196 (IB-52), and 194 (IB-50). Each

                                   9   contested exhibit falls within at least one category other than Category Ten of the search warrant,

                                  10   see Opp. re Rule 33 Mot. at 3-4, and Defendant does not contest that fact. Instead, in his motion,

                                  11   Defendant reiterates his belief that “all documents in the IB-series should have been suppressed.”

                                  12   Rule 33 Mot. at 5. In so doing, however, Defendant offers no new argument. The Court therefore
Northern District of California
 United States District Court




                                  13   sees no cause to revisit its order regarding the Motion to Suppress and trial rulings as to the

                                  14   contested exhibits. Defendant’s motion for a new trial on this ground is DENIED.

                                  15          C.    Variance from the Indictment
                                  16          Defendant next argues that the evidence offered at trial “proved facts materially different

                                  17   from those alleged in the Indictment” and that there has thus been a “fatal variance” from or

                                  18   “constructive amendment” of the Indictment, warranting a new trial. Rule 33 Mot. at 5.

                                  19          Pursuant to the Fifth Amendment to the U.S. Constitution, a defendant has a “right to stand

                                  20   trial only on charges made by a grand jury in its indictment.” United States v. Adamson, 291 F.3d

                                  21   606, 614 (9th Cir. 2002) (internal quotation marks and citation omitted). “After an indictment has

                                  22   been returned and criminal proceedings are underway, the indictment’s charges may not be

                                  23   broadened by amendment, either literal or constructive, except by the grand jury itself.” Id. at

                                  24   614. Differences between the presentation of evidence at trial and the allegations in an indictment

                                  25   may qualify as a “variance” or a “constructive amendment.” United States v. Hartz, 458 F.3d

                                  26   1011, 1020 (9th Cir. 2006). A constructive amendment “occurs when the charging terms of the

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       22
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 23 of 30




                                   1   indictment are altered, either literally or in effect, by the prosecutor or a court after the grand jury

                                   2   has last passed upon them,” and a variance “occurs when the charging terms of the indictment are

                                   3   left unaltered, but the evidence offered at trial proves facts materially different from those alleged

                                   4   in the indictment.” Id. Although “[t]he line that separates a constructive amendment from a

                                   5   variance is not always easy to define,” the difference is significant: A constructive amendment

                                   6   typically requires reversal, while a variance does not unless “it prejudices a defendant’s substantial

                                   7   rights.” United States v. Ward, 747 F.3d 1184, 1189 (9th Cir. 2014); see Fed. R. Crim. P. 52(a).

                                   8           In this case, the Court sees no material variance between the Indictment and the proof at

                                   9   trial, much less one that amounts to a constructive amendment.

                                  10           First and foremost, Defendant’s motion is based on his view that “the content of the

                                  11   misrepresentation alleged in Mr. Chang’s Indictment materially differed from the

                                  12   ‘misrepresentation’ introduced at trial (ie, no misrepresentation at all).” Rule 33 Mot. at 5. Yet,
Northern District of California
 United States District Court




                                  13   Defendant has not shown that material difference exists. As noted above, the Indictment charges

                                  14   Defendant with falsely representing that “HOCA was acting on behalf of and for the benefit of

                                  15   HOC4, when in truth and fact, HOCA was in no way affiliated with HOC4 and was controlled

                                  16   exclusively by Jonathan and Grace Chang.” Indictment ¶ 11. Defendant does not identify an

                                  17   alternative misrepresentation that the Government attempted to prove. See Adamson, 291 F.3d at

                                  18   614 (finding a variance where the indictment was returned on the theory that the defendant

                                  19   misrepresented “the fact that” the computer servers had been upgraded, but “the evidence tended

                                  20   to show that Hardwarehouse had misrepresented how the servers had been upgraded (i.e., with an

                                  21   unauthorized password-disabled copy of SS—Config)”) (emphasis in original). Instead, he simply

                                  22   argues that the “government did not prove that Mr. Chang made statements (misrepresentative or

                                  23   otherwise) to Cher Wang.” Rule 33 Mot. at 11. Thus, Defendant’s argument is not that the

                                  24   prosecution’s theory at trial differed from the theory alleged in the Indictment; rather, it is another

                                  25   attack on the sufficiency of the prosecution’s proof. The Court has already considered and rejected

                                  26   the Defendant’s score, and does so again here.

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       23
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 24 of 30




                                   1          In addition, Defendant points to various other allegations in the Indictment that he believes

                                   2   “were never proven at trial.” Rule 33 Mot. at 7. Some of these allegations were in fact established

                                   3   by sufficient evidence, as discussed in the above ruling on Defendant’s Motion for Judgment of

                                   4   Acquittal. For instance, the Court found that the receipts issued by HOC Associates, Inc. and

                                   5   signed by Jonathan Chang adequately proved that he “made specific false and misleading

                                   6   representations to C.W., and agents for C.W.” Indictment ¶ 11; see supra Part II.A.i. And

                                   7   although the jury was not persuaded, the Government did attempt to prove other allegations, such

                                   8   that Jonathan and Grace Chang conspired with each other in the scheme to defraud. See Rule 33

                                   9   Mot. at 7 (“A conspiracy between Jonathan and Grace Chang was not proven at trial.”);

                                  10   Indictment ¶ 10.

                                  11          Nevertheless, it is arguably true that the Government did not attempt to substantiate all the

                                  12   allegations contained in the Indictment. However, the Supreme Court has explicitly held that it
Northern District of California
 United States District Court




                                  13   does not “constitute[s] an unconstitutional amendment to drop from an indictment those

                                  14   allegations that are unnecessary to an offense that is clearly contained within it.” United States v.

                                  15   Miller, 471 U.S. 130, 136 (1985)). The Court has already concluded that the Government brought

                                  16   sufficient evidence to prove the scheme to defraud charged in the Indictment. Thus, as in United

                                  17   States v. Miller, the defendant’s “complaint is not that the indictment failed to charge the offense

                                  18   for which he was convicted, but that the indictment charged more than was necessary.” 471 U.S.

                                  19   at 140. Such a divergence does not warrant a new trial.

                                  20          D.    Closing Argument Argued Facts Not in Evidence
                                  21          Next, Defendant takes issue with the Government’s closing arguments. According to

                                  22   Defendant, “both prosecutors referenced information that had never been admitted at trial.” Rule

                                  23   33 Mot. at 10-11. Defendant contends that their “comments taken together were improper and

                                  24   infected the trial with unfairness that denied Mr. Chang due process.” Id. at 13.

                                  25          Having reviewed the allegedly misleading comments, the Court finds no impropriety.

                                  26   First, Defendant says that AUSA Griswold told the jury that HOC4 was paying rent [on the

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       24
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 25 of 30




                                   1   Lomita property] to Jonathan Chang and Weilin Chang” after 10 years despite no testimony to that

                                   2   effect. Rule 33 Mot. at 11; see Dkt. No. 214 (Tr. at 1779). As the Government points out,

                                   3   however, Michelle Wang (who was a deacon at HOC4 beginning in 1999 or 2000) testified that

                                   4   that when she left the church in December 2015, it was paying rent to HOC Associates Inc., and

                                   5   that “the payment of rent only began in July or August of 2015.” See Dkt. Nos. 210-11 (Tr. at

                                   6   1338-41; 1425-26). This was ten years after Ms. Wang said the church agreed to rent the property

                                   7   from HOCA and ten years after HOCA purchased the Lomita property. See Dkt. No. 210 (Tr. at

                                   8   1346-47); Trial. Exh. 32 (grant deed for Lomita Way). Michelle Wang’s testimony thus

                                   9   substantiates AUSA Griswold’s remark.

                                  10          Second, Defendant objects to AUSA Griswold’s statement that “Cher Wang testified that

                                  11   she expected to be paid back” on the $3 million loan that she made for the purchase of a new

                                  12   church house. Rule 33 Mot. at 12; see Dkt. No. 214 (Tr. at 1781). Defendant says that “[w]hat
Northern District of California
 United States District Court




                                  13   Cher Wang actually testified about was the difference between a gift and a loan generically: ‘A

                                  14   gift is the gift. Loan is to be returned.”” Rule 33 Mot. at 12; see Dkt. No. 237-1 (Tr. at 59). But it

                                  15   is not misconduct for the Government to argue reasonable inferences based on the record. See

                                  16   United States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993). Even if the only evidence

                                  17   supporting AUSA’s Griswold statement was Ms. Wang’s general testimony about loans, it is

                                  18   reasonable to infer that she expected to be paid back for the specific $3 million loan at issue.

                                  19          Third, Defendant contends AUSA Griswold misled the jury by telling them “Cher Wang

                                  20   testified that she thought” a $250,000 donation “was going to the church.” Rule 33 Mot. at 12;

                                  21   see Dkt. No. 214 (Tr. at 1785). Contrary to the Defendant’s claim, though, AUSA Griswold

                                  22   statement accurately reflects the testimony at trial. When asked about the $250,000 check, Ms.

                                  23   Wang testified as follows:

                                  24                  Q. Do you know why -- when you signed this check and you saw
                                                      “Home of Christ,” who did you think was receiving this check?
                                  25
                                                      A. The church.
                                  26
                                                      …
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       25
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 26 of 30




                                   1                  Q. You thought the church was receiving this check when you signed
                                                      it; is that correct?
                                   2
                                                      A. Yes.
                                   3
                                                      Q. And by “church,” are you referring to Home of Christ 4?
                                   4
                                                      A. Yes.
                                   5
                                       Dkt. No. 237-1 (Tr. at 33).
                                   6
                                              Fourth, Defendant says that AUSA Delahunty stated without evidence that “[t]he reason
                                   7
                                       why the church couldn’t be sold is because Jonathan proposed that HOC4 enter into an agreement
                                   8
                                       to swap the use of the two buildings for ten years.” Rule 33 Mot. at 12; see Dkt. No. 214 (Tr. at
                                   9
                                       1864-65). Although Defendant contends the true reason the church could not be sold was
                                  10
                                       “internal disputes at the church,” Rule 33 Mot. at 13, AUSA Delahunty’s alternative theory was
                                  11
                                       not devoid of support. Michelle Wang testified to that proposal being presented and discussed at a
                                  12
Northern District of California




                                       meeting of elders and deacons. See Dkt. No. 211 (Tr. at 1343-46). That evidence sufficed to
 United States District Court




                                  13
                                       allow the Government to argue their theory to the jury.
                                  14
                                              Fifth, Defendant contends that Cher Wang did not “testify that she didn’t want her money
                                  15
                                       used on investments from Mr. and Mrs. Chang,” as AUSA Delahunty stated during his closing
                                  16
                                       arguments. Rule 33 Mot. at 13; see Dkt. No. 214 (Tr. at 1865). Although Ms. Wang did not make
                                  17
                                       that overarching statement, she testified that she did not want her money used on the specific types
                                  18
                                       of purchases the Mr. Chang allegedly made (e.g., “a racket club,” “automobiles,” “medical
                                  19
                                       expenses,” “Jonathan and Weil-Lin Chang’s daughter’s wedding expenses,” “vacation homes or
                                  20
                                       interest[s] in a vacation home,” “credit card bills,” “residential properties.” See Dkt. No. 237-1
                                  21
                                       (Tr. at 73-78). It was not improper for AUSA Delahunty to summarize her testimony as he did.
                                  22
                                              Sixth, Defendant objects to a discussion of a property known as “Rae Lane.” Rule 33 Mot.
                                  23
                                       at 13; see Dkt. No. 214 (Tr. at 1870). Specifically, AUSA Delahunty told the jury that there was a
                                  24
                                       “refinance of the Rae Lane property” “in the last couple years.” Rule 33 Mot. at 13; see Dkt. No.
                                  25
                                       214 (Tr. at 1870). Again, despite Defendant’s contention that “this was not introduced into
                                  26
                                       evidence,” the Government has cited the relevant evidence: Agent Kikugawa testified to money
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       26
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 27 of 30




                                   1   coming the HOCA bank accounts from the refinance of Rae Lane. See Dkt. No. 209 at 1130; see

                                   2   also Trial Exh. 71.

                                   3          In sum, then, the Court finds that the Government did not make improper remarks in its

                                   4   closing argument.

                                   5          In any event, even if the prosecution’s closing argument had misrepresented certain

                                   6   individual pieces of testimony, “[e]very slight excess of a prosecutor does not require that a

                                   7   verdict be overturned and a new trial ordered.” United States v. Yarbrough, 852 F.2d 1522, 1539

                                   8   (9th Cir. 1988). “The test for determining whether prosecutorial misconduct requires a mistrial is

                                   9   whether the remarks were improper and whether they prejudicially affected the substantial rights

                                  10   of the defendant.” Id. In this case, the facts the Government allegedly mispresented were

                                  11   ancillary and not integral to the convictions on Counts 2-5 and 7-9. Given the other evidence at

                                  12   trial, it cannot be said that any misstatements about the facts discussed in Defendant’s motion
Northern District of California
 United States District Court




                                  13   were prejudicial.

                                  14          What is more, the jury was instructed that “statements . . . and “arguments by the lawyers

                                  15   are not evidence.” Dkt. No. 192 at 7 (Jury Instruction No. 6). The jury was specifically instructed

                                  16   “what the lawyers have said in their opening statements and their closing arguments . . . is not

                                  17   evidence” and that “[i]f the facts as [the jury] remember[s] them differ from the way the lawyers

                                  18   state them, [the jury’s] memory of them controls.” Id. It is well-established that juries are

                                  19   presumed to follow jury instructions, In re Dan Farr Prods., 874 F.3d 590, 595 (9th Cir. 2017),

                                  20   and Defendant has done nothing to rebut that presumption.

                                  21          Accordingly, for the foregoing reasons, the Court finds that the Government did not

                                  22   engage in improper closing argument warranting merit a new trial on the merits.

                                  23          E.    Instructional Error
                                  24          Defendant’s final argument for a new trial is made on the ground that this Court erred in

                                  25   instructing the jury on the elements of wire fraud. Def. Supp. Br. at 1.

                                  26          It is undisputed that pursuant to the Ninth Circuit’s March 20, 2020 decision in United

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       27
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 28 of 30




                                   1   States v. Miller, this Court improperly instructed the jury on definition of “intent to defraud” for

                                   2   purposes of wire fraud. 953 F.3d 1095 (9th Cir. 2020). In Miller, the Ninth Circuit held the

                                   3   relevant intent required is the intent to “deceive and cheat” rather than the intent to “deceive or

                                   4   cheat.” Id. at 1102-03. That is, “a defendant must act with the intent not only to make false

                                   5   statements or utilize other forms of deception, but also to deprive a victim of money or property

                                   6   by means of those deceptions.” Id. at 1101. Over the Defendant’s objection, see Dkt. No. 124

                                   7   (Instruction No. 47), this Court gave the Ninth Circuit Model Jury Instructions, which incorrectly

                                   8   defined intent to defraud as “the intent to deceive or cheat.” See Dkt. No. 192 at 19 (Jury

                                   9   Instruction No. 18).

                                  10          A motion for a new trial under Rule 33 may be granted for failure to give proper jury

                                  11   instructions. However, an instructional error does not automatically warrant a new trial: The

                                  12   defendant must show that the error affects substantial rights. See Fed. R. Crim. P. 52(a); Miller,
Northern District of California
 United States District Court




                                  13   953 F.3d at 1103. “[A]n error in misdescribing or omitting an element of the offense in a jury

                                  14   instruction is harmless if it is ‘clear beyond a reasonable doubt that a rational jury would have

                                  15   found the defendant guilty absent the error.’” United States v. Thongsy, 577 F.3d 1036, 1043 (9th

                                  16   Cir. 2009) (quoting Neder v. United States, 527 U.S. 1, 18 (1999)). The Ninth Circuit has made

                                  17   clear that when applying this standard, a court should consider “the jury instructions and the trial

                                  18   record as a whole.” United States v. Espino, 892 F.3d 1048, 1053 (9th Cir. 2018). Where the

                                  19   evidence actually presented at trial and “other language in the jury instructions” assures the court

                                  20   that the jury could not have based its verdict on the erroneous language in the instruction, the

                                  21   Ninth Circuit has found the error to be harmless. Miller, 953 F.3d at 1103; see also Espino, 892

                                  22   F.3d at 1053; United States v. Perez, 116 F.3d 840, 847 (9th Cir. 1997) (“Even though an element

                                  23   of the offense is not specifically mentioned [in the jury instructions], it remains possible the jury

                                  24   made the necessary finding.”).

                                  25          Here, the Court concludes that although it incorrectly instructed the jury that an intent to

                                  26   defraud is “an intent to deceive or cheat,” that error was harmless. Miller itself compels this

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       28
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 29 of 30




                                   1   finding. See 953 F.3d at 1103. The defendant in that case raised the defense that he, “while

                                   2   intending to deceive, did not intend to cheat.” The Ninth Circuit was nevertheless “persuaded,

                                   3   based on other language in the jury instructions, that there is no way the jury made this

                                   4   determination.” Id. “Most importantly,” the court explained,

                                   5                  the district court’s instruction on the ‘scheme to defraud’ element of
                                                      the wire fraud counts told the jury that it must find that Miller
                                   6                  “knowingly engaged in a scheme or plan to defraud or obtain money
                                                      or property by means of false or fraudulent pretenses, representations,
                                   7                  or promises.” If the jury had believed that there was any
                                                      inconsistency between this language and the subsequent language
                                   8                  about “deceive or cheat,” they undoubtedly would have sought further
                                                      instruction, which they did not.
                                   9
                                       Id.
                                  10
                                              A nearly identical instruction regarding “scheme to defraud” was given by the Court in this
                                  11
                                       case. See Dkt. No. 192 (Jury Instruction No. 18). The instruction stated that “the government
                                  12
Northern District of California




                                       must prove” that Defendant “knowingly participated in, devised, or intended to devise (a) a
 United States District Court




                                  13
                                       scheme or plan to defraud, or (b) a scheme or plan for obtaining money or property by means of
                                  14
                                       false or fraudulent pretenses, representations promises, or omitted facts.” Id. Under this
                                  15
                                       instruction, the jury necessarily found beyond a reasonable doubt that the scheme involved
                                  16
                                       deception as well as the deprivation of money or property. The jury was also instructed to find
                                  17
                                       that the false statements made “as part of the scheme were material; that is, they had a natural
                                  18
                                       tendency to influence, or were capable of influencing, a person to part with money or property.”
                                  19
                                       Id. This materiality requirement further ensured that the false statements had to target a person's
                                  20
                                       money or property. Thus, as in Miller, the jury instructions as a whole ensured that the jury did
                                  21
                                       not convict Mr. Chang of deception alone.
                                  22
                                              Moreover, in light of the record in this case, the likelihood that Mr. Chang was convicted
                                  23
                                       for having an intent to deceive without the intent to cheat is far less than in Miller. Defendant
                                  24
                                       Chang says that “the jury could have convicted Mr. Chang on the theory that he intended to
                                  25
                                       deceive Cher Wang or FHL Taiwan . . . and then later decided to embezzle funds.” Def. Supp. Br.
                                  26
                                       at 5. While that is technically possible, Defendant Chang never presented that defense at trial. It
                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       29
                                         Case 5:16-cr-00047-EJD Document 261 Filed 09/24/20 Page 30 of 30




                                   1   is therefore implausible that the jury would have convicted him on that basis.

                                   2           For both these reasons, the Court concludes that the jury would have returned the same

                                   3   verdict, if properly instructed.

                                   4                                                    ***

                                   5           With that, the Court rejects all of Defendant’s arguments in support of his request for a

                                   6   new trial under Rule 33. The motion is therefore DENIED.

                                   7   IV.     CONCLUSION
                                   8           For the foregoing reasons, the Court DENIES Defendant’s Motion for Judgment of

                                   9   Acquittal and Motion for a New Trial. Accordingly, the Court hereby vacates the September 28,

                                  10   2020 status hearing and sets Defendant’s sentencing for November 9, 2020 at 1:30 p.m. If

                                  11   necessary, the parties may request an intervening status hearing.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: September 24, 2020

                                  16                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 16-cr-00047-EJD-1
                                  28   ORDER DENYING MOTIONS FOR JUDGMENT OF ACQUITTAL AND FOR A NEW
                                       TRIAL
                                                                       30
